Order affirmed on the memorandum at the Appellate Term. In affirming the court does not ignore the thrust of appellant’s view that this prosecution should be used to meet the issue of the village’s power to operate its own police force. For that there may be other remedies (cf. Incorporated Vil. of Port *936Jefferson v Board of Supervisors of County of Suffolk, 44 Misc 2d 1083, affd 26 AD2d 700, affd 21 NY2d 663).
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.